Citation Nr: 9915475	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  96-10 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
November 1973.  


FINDINGS OF FACT

1.  In a rating decision dated in February 1994, the Regional 
Office (RO) granted service connection for PTSD, and rated it 
10 percent disabling effective November 1993.  The veteran 
did not appeal that decision, nor did he file a claim for an 
earlier effective date or an increased rating.  He had no 
claims pending on the date of his death.  

2.  The veteran died in October 1994 as the result of a self-
inflicted gunshot wound.  

3.  The veteran's death was found to be service-connected, 
and the appellant, his surviving spouse, was awarded 
dependency and indemnity compensation (DIC).  


CONCLUSION OF LAW

Accrued benefits are not payable.  38 U.S.C.A. § 5121(a) 
(West 1991 and Supp. 1999); 38 C.F.R. § 3.1000 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The appellant, who is the surviving spouse of a veteran who 
committed suicide, is receiving DIC benefits and seeks 
accrued benefits based on her claim that the veteran was 100 
percent disabled by his service-connected PTSD since 1988.  

The claims folder reveals that the veteran served on active 
duty from November 1970 to November 1973.  In September 1988 
he filed a claim of entitlement to service connection for, 
inter alia, PTSD, identifying as stressors an incident in 
service during which he shot two men.  That claim was denied 
in a rating decision dated in March 1989.  The veteran was 
notified of that decision by letter dated in March 1989, and 
did not appeal it.  

In support of a November 1993 attempt to reopen his 
previously denied service connection claim, the veteran 
submitted copies of materials from his service personnel 
records maintained by the National Personnel Records Center, 
including materials from the Department of the Army regarding 
an investigation of the shooting incident he described as a 
PTSD stressor when he filed his original claim in 1988.  Also 
submitted were VA medical records dated between June 1988 and 
October 1993, among them a VA Summary Progress 
Note/Psychology dated in 1993 containing a diagnosis of PTSD 
related to Vietnam, a reference to 1989 PTSD treatment, and a 
conclusion that at the time of the report the veteran was too 
disturbed to participate in a particular rehabilitation 
program due to depression and PTSD.  

A VA Compensation and Pension Examination was conducted in 
February 1994, and the diagnoses at that time were bipolar 
affective disorder currently depressed, PTSD moderate, and 
alcohol dependence by history currently not active by 
history.  A Global Assessment of Functioning score of 45 was 
reported.  It was reported that the veteran's bipolar mood 
swings were complicated by his PTSD.  In April 1994 the RO 
granted service connection for PTSD, and rated it 10 percent 
disabling, effective November 8, 1993, the date of the claim.  
The veteran was informed of that decision and did not appeal 
it.  

In October 1994, the veteran committed suicide.  In 
November1994 the appellant filed a claim of entitlement to 
DIC.  The RO concluded that it was not clear whether the 
veteran's service-connected PTSD or his nonservice-connected 
bipolar disorder, which a physician had concluded was 
aggravated by his PTSD, caused him to commit suicide.  The RO 
resolved the doubt in favor of the appellant and granted her 
claim for DIC benefits pursuant to 38 U.S.C.A. § 1310.  

In February 1995 the appellant submitted a document 
expressing disagreement with the April 1994 rating decision 
to the extent it granted an effective date of November 1993 
and rated the disability 10 percent, seeking an earlier 
effective date of 1988 and an increased rating, from 10 
percent to 100 percent, for that disability.  The RO 
characterized that claim as one for accrued benefits, and 
denied it in November 1995.  A Statement of the Case issued 
in November 1995 explained that there was no clear and 
unmistakable error (CUE) in any prior RO decisions, that the 
evidence of record in 1989 did not show the veteran had 
combat and did not verify PTSD stressors, and that not until 
February 1994 was there clear evidence of PTSD, which was 
only 10 percent disabling.  A substantive appeal was received 
in February 1996, and the appellant requested a hearing 
before a Board member in Washington, D.C.  In April 1998 the 
RO notified the appellant that, pursuant to the February 1998 
decision in Jones v. West, 136 F. 3d 1296 (Fed. Cir. 1998), 
the appellant's claim remained denied.  

In a hearing before the undersigned in September 1998, the 
appellant testified that the veteran provided enough 
information to permit verification of his claimed stressors 
in 1988, and that the veteran did, in fact, have a confirmed 
diagnosis of PTSD in his 1988 and 1989 VA treatment records.  
Appellant further asserted that the veteran's psychiatric 
disability prevented him from appealing the 1989 denial of 
service connection.  She argued that the rating assigned by 
the RO in 1994, effective in 1993, was incorrect, as records 
from three medical care providers reflect a higher level of 
disability.  Appellant also claimed service connection for 
the aggravation of the veteran's bipolar disorder by his 
service-connected PTSD pursuant to Allen v. Brown, 7 Vet. 
App. 439 (1995), and Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Appellant contends the RO committed CUE in its 1994 
rating decision assigning the effective date and the 
disability rating, and in its 1989 rating decision denying 
service connection, as in both instances it had access to 
information that showed the disability was present, was due 
to service and was totally disabling since 1988.  


Analysis

Periodic monetary benefits to which a veteran was entitled at 
death under existing ratings or decisions, or those based on 
evidence in the file at the date of death, hereinafter 
referred to as accrued benefits, that are due and unpaid for 
a period not to exceed two years shall be paid to a veteran's 
surviving spouse.  38 U.S.C.A. § 5121(a) (West 1991 and Supp. 
1999); 38 C.F.R. § 3.1000 (1998).  A specific claim in the 
form prescribed by the Secretary must be filed in order for 
benefits to be paid.  38 U.S.C.A. § 5101(a).  

RO decisions concerning claims for benefits are subject to 
revision on the grounds of CUE.  See 38 U.S.C.A. § 5109A(a); 
38 C.F.R. § 3.105(a).  Review to determine whether CUE exists 
in a case may be instituted by the Secretary on the 
Secretary's own motion or upon request of the claimant.  
38 U.S.C.A. § 5109A(c).  

A veteran's claim to disability benefits terminates at his 
death.  Richard ex rel. Richard v. West, 161 F. 3d 719 (Fed. 
Cir. 1998).  As noted in Haines v. West, 154 F. 3d 1298 (Fed. 
Cir. 1998), the compensation provisions found in chapter 11 
of title 38 clearly distinguish between disability 
compensation, which is generally available only to veterans, 
and death benefits, which are payable to survivors.  Section 
5112(b) expressly terminates a veteran's right to receive 
disability benefits on the last day of the month prior to his 
death, and Congress has established in section 5121(a) a 
singular exception to this rule in the form of a wholly 
separate procedure for designated survivors such as the 
appellant to recover limited amounts of disability benefits 
due and unpaid at the veteran's death.  Richard; Haines.  

The appellant filed the claim construed as an accrued 
benefits claim in February 1995.  A surviving spouse's claim 
for accrued benefits is derivative of the veteran's claim; a 
consequence of the derivative nature of the surviving 
spouse's entitlement is that, without the veteran having a 
claim pending at the time of his death, the surviving spouse 
has no claim upon which to derive her application.  Jones v. 
West, 136 F. 3d 1296, 1299 (Fed. Cir. 1998).  

On the date of his death, the veteran had no claims for VA 
benefits pending.  He was notified of the award of service 
connection for PTSD in a letter dated in May 1994, and did 
not appeal either the November 1993 effective date or the 10 
percent rating assigned.  He died before the one-year time 
period provided in 38 U.S.C.A. § 7105 for filing an appeal 
had run, but on the date of his death he had not claimed 
either an increased rating or an earlier effective date.  The 
appellant asserts that the veteran told her he was 
dissatisfied with the 1994 decision, but she explains that he 
did not file an appeal of that decision because he was too 
incapacitated by his disability to do so, and so under 
38 C.F.R. § 3.109 he should have been granted an extension to 
pursue his appeal.  Application of that regulation would not 
afford an advantage to appellant, however, as the veteran 
filed nothing that could be construed to be a claim for an 
earlier effective date or for an increased rating, or an 
appeal of the 1994 decision, timely or not timely.  The 
appellant's claim for accrued benefits was clearly timely, as 
it was filed within one year after the veteran's death.  
38 U.S.C.A. § 5121(c).  However, as the veteran had no claims 
pending on the date of his death, an award of benefits to the 
appellant on an accrued basis is not warranted.  

Similarly, there is no legal basis for a favorable decision 
based on the appellant's allegations of the existence of CUE 
in the 1989 and 1994 rating decisions.  The veteran did not 
allege CUE in those decisions during his lifetime.  The 
appellant cannot allege CUE in those decisions after his 
death:  as held by the Federal Circuit in Haines, in light of 
the express terms of 38 U.S.C.A. § 5109A(c), a survivor has 
no standing to request review of a decision affecting the 
disability benefits of a veteran on the ground of CUE because 
the survivor is not the disability benefits claimant.  
Accordingly, a finding of CUE in the 1989 and 1994 rating 
decisions is not appropriate here.  

With regard to the appellant's argument that service 
connection should be granted for bipolar disorder as 
secondary to the veteran's service-connected PTSD on the 
basis of aggravation of the nonservice-connected disorder by 
the service-connected disability pursuant to Allen, the Board 
notes that that compensation claim was not raised by the 
veteran during his life, and therefore cannot be raised by 
the appellant for the same reasons the claims for earlier 
effective date and increased ratings cannot be.  


Based upon the foregoing, the Board finds that there is no 
legal basis upon which to award accrued benefits to the 
appellant.  38 U.S.C.A. § 5121(a) (West 1991 and Supp. 1999); 
38 C.F.R. § 3.1000 (1998).  Accordingly, the appeal must be 
denied.  


ORDER

Entitlement to accrued benefits is denied.  



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals

 

